Citation Nr: 1747422	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  16-07 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance of another person or based on being permanently housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 23, 1951 to October 11, 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This appeal has been advanced on the Board's docket based on the Veteran's advanced age.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016)


FINDINGS OF FACT

1.  The Veteran does not have a single disability rated 100 percent.

2.  The Veteran requires regular aid and attendance of another person due to the inability to dress or undress himself, or to keep himself ordinarily clean and presentable.  


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2014); 38 C.F.R.    §§ 3.102, 3.350(b), 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to SMC based on the need for regular aid and attendance of another person or based on being permanently housebound.  For the reasons that follow, the Board finds that SMC based on the need for regular aid and attendance of another person is warranted, but not on the basis of being permanently housebound.

SMC is payable if, as the result of service-connected disability, a veteran is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The following factors will be considered in determining whether a veteran is in need of regular aid and attendance of another person: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  It is not required that all of the disabling conditions noted above be found to exist before a favorable rating may be made.  Id.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  Id.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Id.

SMC is also payable if a veteran is permanently housebound.  See 38 U.S.C.A.       § 1114(s); 38 C.F.R. § 3.350(i).  The law provides for two avenues through which to receive this benefit: "statutorily housebound," see 38 C.F.R. § 3.350(i)(1), and "housebound-in-fact," see 38 C.F.R. § 3.350(i)(2).  Under both avenues, the veteran must first have a single service-connected disability rated as 100 percent disabling.  38 C.F.R. § 3.350(i).  To be found statutorily housebound, the veteran must have additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).  To be found housebound-in-fact, the Veteran must be permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350(i)(2).  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.

Several separately rated disabilities cannot be combined to achieve a single 100 percent rating in order to qualify for SMC.  VAOGCPREC 66-91 (Aug. 15, 1991).  A total disability rating for individual unemployability (TDIU) based on a single disability does, however, qualify as a single 100 percent rating for the purposes of section 3.350.  Bradley v. Peake, 22 Vet. App. 280, 293 (1998).

In this instance, a review of the Veteran's ratings history shows that he is not eligible for SMC based on being permanently housebound because he does not have a single disability rated as 100 percent disabling.  See 38 U.S.C.A. § 1114(s);        38 C.F.R. § 3.350(i).  His highest rated individual service-connected disability is postoperative severe left elbow fracture with favorable ankylosis, rated 40 percent disabling.  The Board notes that he is entitled to a TDIU from April 28, 2008 onward.  While a TDIU can qualify as a single 100 percent rated disability if it is based on a single disability, in the Veteran's case, it is based on multiple left upper extremity disabilities: postoperative severe left elbow fracture with favorable ankylosis; arthralgia, left shoulder with loss of motion (rated 20 percent); and superficial neuropathy due to clotting, left upper extremity (rated 20 percent).  See Bradley, 22 Vet. App. at 293; see also December 2014 rating decision (also indicating that these are the Veteran's only three service-connected disabilities).  Accordingly, the Veteran does not have a single disability rated as 100 percent disabling; there is no doubt to be resolved; SMC based on being permanently housebound is not warranted.  38 U.S.C.A. §§ 1114(s), 5107(b); 38 C.F.R. §§ 3.102, 3.350(i).

On the other hand, a review of the claims file shows that the Veteran is eligible for SMC based on the need for aid and attendance of another person.  38 U.S.C.A.        § 1114(l); 38 C.F.R. § 3.350(b).  Unlike, SMC based on being permanently housebound, there is no rating hurdle to meet for entitlement to this benefit.

In February 2012, the Veteran underwent VA examinations for his service-connected left shoulder, left elbow, and left upper extremity neuropathy disabilities, as well as for aid and attendance/housebound.  The examinations were all performed by the same physician.  The examiner opined that the Veteran requires the assistance of another person in attending to his activities of daily living, specifically dressing, bathing, and washing his hair.  The reason for this is that he cannot use the left upper extremity to assist him in performing these activities.  He is in a wheel chair but not related to service-connected disabilities.  He is not homebound nor bed-bound.  He can do light cooking and feed himself.  If confronted with the hazards of daily living, such as a fire or emergency, his service-connected disabilities would not inhibit him from getting out of the premises.  He has not been recently hospitalized. His vision, corrected, is far better than 5/200 in both eyes.  He is capable of managing benefit payments.  His memory is normal.  He is not incontinent. He travels outside the home with his son, grandson, as-needed, in a car but he does not drive himself due to "nerves," unrelated to his service-connected disabilities.  In addition to concluding that the Veteran requires aid and attendance for only a few activities of daily living - dressing, bathing, and washing his hair - the examiner also opined that all three of the Veteran's service-connected disabilities share equally in the preclusion of these activities based on their common etiology.

The Veteran and his spouse submitted multiple statements indicating that the Veteran required regular aid and attendance and his spouse assisted him with bathing and dressing.  See, e.g., August 2012 and December 2011 buddy statements from spouse; October 2011 letter from Veteran.  The Board notes that the Veteran had many nonservice-connected disabilities, and it is unclear from these statements exactly which disabilities resulted in the need for aid and attendance.  The Board also notes that the Veteran's spouse passed away in 2014.  The Veteran has since moved into an assisted living facility.  

The Veteran submitted two VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  They were both completed by the same private physician and, apparently, on the same date in June 2014, as well.  With respect to the disabilities identified as causing the restriction of activities or functions, the examinations list nonservice-connected disabilities; however, some comments by the physician are informative.  In pertinent part, the Veteran reported that his upper extremity is limited due to loss of strength.  He reported that he cannot cook but can microwave.  He also reported that he is limited in his fine motor skills and needs assistance with small buttons.  The physician noted that the Veteran's arms tire easily and he is limited in the amount he can lift (less than 5-10 lbs.).  

The Board notes that the opinion of the February 2012 VA examiner regarding the Veteran's functional limitations is consistent with the findings noted in the individual disability evaluations.  The opinion is also consistent with the other medical evidence of record, as well as the lay statements that were provided by the Veteran and his spouse.  The Board finds the February 2012 VA examiner's opinion to be persuasive based on the depth of the analysis.  Importantly, the examiner evaluated all three of the Veteran's service-connected disabilities prior to offering the opinion; thus, the examiner was presumably well-aware of the functional limitations caused by these disabilities.  The opinion appears to be an honest assessment of what the three service-connected disabilities, alone, preclude or interfere with.  The examiner's opinion also included consideration of all five factors enumerated in § 3.352(a).  

The Board finds that only one of the five factors enumerated in § 3.352(a) are present: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable.  Id.  This presence of this factor was supported by the medical opinion of the February 2012 VA examiner, as well as the lay evidence of record.  Importantly, the lay evidence shows that the Veteran actually did receive regular aid and attendance from his spouse as it relates to this factor.  The Board finds the Veteran and his spouse to be competent to relate such first-person information and the record provides no reason to doubt their credibility.  The remaining evidence of record does not indicate that any of the four other factors are met.  Nevertheless, a veteran need only show one of these factors to establish entitlement to SMC based on the need for regular aid and attendance of another person.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present to grant SMC based on the need for regular aid and attendance of another person).  Resolving all reasonable doubt in favor of the Veteran, the Board finds that SMC based on the need for regular aid and attendance of another person is warranted.  38 U.S.C.A. §§ 1114(l), 5107(b); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a).


ORDER

SMC based on the need for regular aid and attendance of another person is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


